Citation Nr: 0810392	
Decision Date: 03/28/08    Archive Date: 04/09/08

DOCKET NO.  06-13 557	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
left ear disorder.

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
hearing loss.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Hannan, Counsel

INTRODUCTION

The appellant had active service from March 1948 to March 
1952.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia.

The Board notes that the appellant's claims for service 
connection for otitis media and hearing loss were originally 
denied in a January 1992 rating decision; that January 1992 
rating decision represents the last final action on the 
merits of those claims.  Glynn v. Brown, 6 Vet. App. 523 
(1994).  The January 1992 rating decision also represents the 
last final decision on any basis as to the issues of service 
connection for a left ear disorder and hearing loss.  Evans 
v. Brown, 9 Vet. App. 273 (1996).

In February 2008, a hearing was held at the VA Central Office 
in Washington, D.C. before the undersigned, who is the Acting 
Veterans Law Judge rendering the final determination in this 
claim and who was designated by the Chairman of the Board to 
conduct that hearing, pursuant to 38 U.S.C.A. § 7107.  A 
transcript of that hearing has been associated with the 
claims file.

The reopened claims for service connection for a left ear 
disorder and hearing loss are addressed in the REMAND section 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Service connection for otitis media and hearing loss was 
denied in a January 1992 rating decision; notice was given to 
the appellant in February 1992, but he did not initiate or 
complete the procedural steps required for an appeal of those 
denials.

2.  The evidence received since the January 1992 rating 
decision, when considered with previous evidence, does relate 
to unestablished facts necessary to substantiate the claims 
and, when considered together with the previous evidence of 
record, does raise a reasonable possibility of substantiating 
the claims.


CONCLUSIONS OF LAW

1.  The January 1992 rating decision that denied the 
appellant's claims of entitlement to service connection for 
otitis media and hearing loss is final.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. §§ 3.104, 3.160(d), 20.302, 20.1103 
(2007).

2.  The evidence received subsequent to the January 1992 
rating decision is new and material, and consequently does 
serve to reopen the appellant's claims of entitlement to 
service connection for a left ear disorder and hearing loss.  
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5108 (West 2002 & 
Supp. 2007); 38 C.F.R. 3.102, 3.156, 3.159, 3.303, 3.307, 
3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Duty to Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; (3) 
that the claimant is expected to provide; and (4) must ask 
the claimant to provide any evidence in his possession that 
pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).

In this case, the Board is granting the appellant's attempt 
to reopen the claims for service connection for a left ear 
disorder and hearing loss; the Board is granting in full the 
benefit (reopening of the claims) sought on appeal.  
Accordingly, assuming, without deciding, that any error was 
committed with respect to either the duty to notify or the 
duty to assist in relation to either one of these two claims, 
such error was harmless and will not be further discussed.

The Merits of the Claims

In adjudicating a claim, the Board determines whether (1) the 
weight of the evidence supports the claim or, (2) whether the 
weight of the "positive" evidence in favor of the claim is in 
relative balance with the weight of the "negative" evidence 
against the claim.  The appellant prevails in either event.  
However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

Decisions of the Board are final, as are unappealed rating 
actions of the RO.  38 U.S.C.A. §§ 7104, 7105.  In order to 
reopen a claim there must be added to the record "new and 
material evidence."  38 U.S.C.A. § 5108.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that the new and material evidence necessary 
to reopen a previously and finally disallowed claim must be 
secured or presented since the time that the claim was 
finally disallowed on any basis, not only since the time the 
claim was last disallowed on the merits.  Evans v. Brown, 9 
Vet. App. 273, 285 (1996).  The January 1992 rating decision, 
the last time the otitis media and hearing loss service 
connection claims were finally disallowed on any basis, is 
final.  38 C.F.R. § 20.1103.  This is so because the 
appellant was notified of the denial in the next month, and 
he did not initiate an appeal within the time period allowed.  
Neither claim may not be reopened in the absence of new and 
material evidence.  38 U.S.C.A. §§ 5108; 38 C.F.R. 
§ 3.156(a).  Therefore, the appellant's claims may be 
reopened only if new and material evidence has been secured 
or presented since the January 1992 rating decision. See 
Glynn v. Brown, 6 Vet. App. 523 (1994).

The appellant submitted his claim to reopen in September 
2004.  The pertinent regulations require that evidence raise 
a reasonable possibility of substantiating a claim in order 
to be considered "new and material," and define material 
evidence as evidence, that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  
The appellant's claims for service connection for otitis 
media and hearing loss were denied by the RO in essence 
because there was no evidence of any related incident during 
service; any new and material evidence must relate to this.

The credibility of the evidence is presumed for the purpose 
of reopening.  Justus v. Principi, 3 Vet. App. 510 (1992).  
Whether new and material evidence is submitted is also a 
jurisdictional test - if such evidence is not submitted, then 
the claim cannot be reopened.  Barnett v. Brown, 83 F.3d 
1380, 1383-84 (Fed. Cir. 1996).  Proper analysis of the 
question requires a determination of whether the claim should 
be reopened and, if so, an adjudication on the merits after 
compliance with the duty to assist.

The evidence considered by the RO in making its January 1992 
rating decision included the appellant's DD 214, his service 
medical records and his September 1991 VA Form 21-526.  The 
evidence added to the record subsequent to the issuance of 
the January 1992 rating decision includes written statements 
from the appellant and his representative, the results of 
private audiometric testing conducted in February 2006, a 
page from the July 1951 deck log of the USS MISSISSIPPI, VA 
treatment records and the transcript from the appellant's 
February 2008 Board hearing in Washington, DC.

The appellant testified that he was treated for ringing in 
his left ear, followed by swelling and inflammation of the 
left side after being exposed to the firing of his ship's 
guns in July 1951.  He also testified that he was told in-
service that he had otitis media, that he was treated with an 
antibiotic and that he was treated continuously from service 
separation to the present for a left ear condition for which 
he was prescribed antibiotics, including at the present time.  

The evidence of record added to the claims file after the 
January 1992 rating decision reveals that the appellant's 
ship did engage in the firing of its guns during July 1951, 
that the appellant was added to the Binnacle List in July 
1951, and that he currently has hearing deficits that are 
compatible with high frequency hearing loss.

The Board notes that the appellant is competent to testify 
that he has received treatment for his left ear condition 
since his service separation and that he has been prescribed 
antibiotics for his left ear condition.  See Buchanan v. 
Nicholson, 451 F.3d 1331 (2006).  As previously noted, the 
credibility of the evidence is presumed for the purpose of 
reopening.  Justus v. Principi, 3 Vet. App. 510 (1992).  
Thus, the claims file now contains evidence of continuity of 
a chronic left ear condition from service to the present.  In 
addition, the evidence of record now indicates that the 
appellant could have been exposed to acoustic trauma in 
service and that he currently has hearing loss possibly 
related to noise exposure.
  
The Board therefore finds that the evidence submitted 
subsequent to the January 1992 rating decision provides 
relevant information as to the questions of whether the 
appellant suffers from a left ear disorder and hearing loss 
that are related to his active service.  The Board finds that 
the evidence cited above constitutes new and material 
evidence sufficient to reopen the claims for service 
connection for a left ear disorder and hearing loss.  Having 
reopened the claims, the left ear claim and the hearing loss 
claim are addressed in the REMAND section which follows.


ORDER

The claims for service connection for a left ear disorder and 
hearing loss are reopened; to that extent only, the claims 
are granted.


REMAND

A determination has been made that additional development is 
necessary in the current appeal.  Accordingly, further 
appellate consideration will be deferred and this case is 
REMANDED for action as described below.

In view of the account given by the appellant of events that 
happened in service and of the medical treatment that 
followed, the Board will ask for the RO to attempt to develop 
the record further as will be explained below.  Regardless of 
whether additional records are obtained, the appellant should 
also be afforded VA audiometric and otolaryngology 
examinations to determine if any diagnosed ear or hearing 
disorder is traceable to his active military service.

No comprehensive review of the veteran's medical history with 
medical opinion evidence as to the likely etiology of any 
hearing loss or left ear disorder has been obtained.  Nor has 
an analysis of risk factors for hearing loss been undertaken, 
including analysis of such factors as post-service noise 
exposure.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  
On remand such medical opinions should be obtained.

In addition, it does not appear that the medical evidence of 
record is complete.  The appellant has testified that he 
continues to be treated by a private physician for his 
claimed left ear disorder; none of these records are in the 
claims file.  Review of the VA treatment records in the 
claims file indicates that the appellant underwent surgery 
for a sinus condition in 1975.  None of the associated 
records have been obtained or added to the claims file.  

More importantly, the appellant contends that he received 
antibiotic treatment for a left ear condition over a 30-day 
period in the summer of 1951.  However, the RO has not 
obtained the Binnacle List, the Sick Call Treatment Log or 
the Morning Report of the Sick for the USS MISSISSIPPI (EAG 
128) for July, August and September of 1951.

VA is therefore on notice of records that may be probative to 
the claim.  See Robinette v. Brown, 8 Vet. App. 69 (1995).  
In addition, records generated by VA facilities that may have 
an impact on the adjudication of a claim are considered 
constructively in the possession of VA adjudicators during 
the consideration of a claim, regardless of whether those 
records are physically on file.  See Dunn v. West, 11 Vet. 
App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 
613 (1992).  The RO should, with the assistance of the 
appellant as needed, obtain the pertinent ship records and 
private treatment records and associate them with the claims 
file.  In addition, all of the relevant VA treatment records 
not already of record should be obtained and associated with 
the claims file.

These considerations require further investigation by medical 
professionals, inasmuch as the Board is prohibited from 
substituting its own unsubstantiated medical opinions.  See 
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  In 
addition, the duty to assist includes obtaining medical 
opinions where indicated by the facts and circumstances of an 
individual case.  See Murphy v. Derwinski, 1 Vet. App. 78 
(1990).  Where the record before the Board is inadequate to 
render a fully informed decision, a remand to the RO is 
required in order to fulfill its statutory duty to assist the 
appellant to develop the facts pertinent to the claim.  
Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).

Accordingly, this case is REMANDED for the following:

1.  The AMC/RO must review the claims 
file and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002 & Supp. 2007) and implementing 
regulations found at 38 C.F.R. § 3.159 
(2007) is completed.  In particular, the 
AMC/RO must notify the appellant of the 
information and evidence needed to 
substantiate his left ear disorder and 
hearing loss service connection claims, 
and of what part of such evidence he 
should obtain and what part the Secretary 
will attempt to obtain on his behalf.  
See Quartuccio v. Principi, 16 Vet. App. 
183 (2002); see also Charles v. Principi, 
16 Vet. App. 370, 373-374 (2002) and 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The appellant should be 
told to submit all pertinent evidence he 
has in his possession.  

2.  The AMC/RO should take appropriate 
steps to secure the Binnacle List, the 
Sick Call Treatment Log and the Morning 
Report of the Sick for the USS 
MISSISSIPPI (EAG 128) for July, August 
and September of 1951.  These records 
should be associated with the claims 
file.  If there are no records, 
documentation used in making that 
determination should be included in the 
claims file.

3.  All VA medical treatment records for 
the appellant dated from 2004 onward not 
already of record should be identified 
and obtained.  These records should be 
associated with the claims file.  If 
there are no records, documentation used 
in making that determination should be 
included in the claims file.

4.  The AMC/RO should contact the 
appellant to obtain the names and 
addresses of all medical care providers 
who treated him for any ear or sinus 
disorder since service.  In particular, 
the AMC/RO should obtain the records from 
the 1975 sinus surgery and the records 
from all treatment provided since 2004, 
to include from Dr. McCannon.  After 
securing the necessary release(s), the 
AMC/RO should obtain those records that 
have not been previously secured.  To the 
extent there is an attempt to obtain 
records that is unsuccessful, the claims 
file should contain documentation of the 
attempts made.  The appellant and his 
representative should also be informed of 
the negative results, and should be given 
opportunity to submit the sought-after 
records.

5.  After the above development is 
completed, the AMC/RO should arrange for 
the examination of the appellant by an 
audiologist and by an otolaryngologist in 
order to determine the nature, onset date 
and etiology of the appellant's claimed 
hearing loss and claimed left ear 
disorder.  The examiners must review the 
information in the claims file, examine 
the veteran and provide an opinion as to 
the onset date and etiology of the 
appellant's current hearing loss and left 
ear disorder, if any.  Each examiner 
should state in the report whether the 
claims file review was conducted.  

All appropriate tests should be conducted 
and the examiners should review the 
results of any testing prior to 
completion of any report.  Audiometric 
testing of the appellant should be 
accomplished by the audiologist.  The 
examiners must offer an opinion as to the 
medical probabilities that any current 
hearing loss or left ear disorder is 
attributable to the veteran's military 
service.  The examiners should state 
whether or not any current ear disorder 
and/or hearing loss is attributable to 
the veteran's military service, some 
post-service incident, or some other 
cause or causes.

The otolaryngologist should be requested 
to specifically identify all pathology 
present in the left ear.  The examiner 
should describe all symptomatology due to 
the appellant's claimed ear conditions 
and discuss, in particular, whether or 
not the appellant has any disorder that 
is etiologically associated with any 
incident of service, including the 
claimed incidents of July 1951.  The 
rationale for all opinions expressed 
should also be provided.

6.  Any additional development suggested 
by the evidence should be undertaken.  If 
the scheduling of any kind of medical 
examination, or the obtaining of a 
medical opinion, is necessary to 
adjudicate any issue, especially in light 
of any newly received treatment records, 
that development should be accomplished.

7.  The AMC/RO should review the claims 
file and ensure that all of the foregoing 
development actions have been conducted 
and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
examination reports.  If any report does 
not include all test reports, special 
studies or fully detailed descriptions of 
all pathology or adequate responses to 
the specific opinions requested, the 
report must be returned to the providing 
examiner for corrective action.

8.  Thereafter, the AMC/RO should 
consider all of the evidence of record 
and re-adjudicate the appellant's claims.  
The readjudication should reflect 
consideration of all the evidence of 
record and be accomplished with 
application of all appropriate legal 
theories.  If any benefit sought on 
appeal remains denied, the appellant and 
his representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claims 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The appellant is hereby notified that it is the appellant's 
responsibility to report for any scheduled examination and to 
cooperate in the development of the case, and that the 
consequences of failure to report for a VA examination 
without good cause may include denial of the claim.  
38 C.F.R. §§ 3.158 and 3.655.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


